t c no united_states tax_court anthony j kadillak petitioner v commissioner of internal revenue respondent docket no 2860-04l filed date p as a sales assistant with ariba technologies inc ariba received incentive stock_options isos subject_to an employment termination restriction whereby ariba had the right to repurchase nonvested stock on the date of termination for its exercise price on date p exercised his isos and was transferred all vested stock the nonvested stock was placed in escrow and transferred to p as the shares vested on a monthly basis over years p timely filed a sec_83 i r c election in date for the exercised isos p’s employment with ariba was terminated on date ariba timely exercised its repurchase rights with respect to nonvested stock p filed a federal_income_tax return for reporting the gain resulting from the exercise of the iso on the vested and the nonvested stock for alternative_minimum_tax amt purposes p subsequently submitted amended returns for and in which he claimed he was not subject_to amt for nonvested stock because the sec_83 i r c election was invalid p also claimed that the capital_loss limitations of sec_1211 and sec_1212 i r c do not apply for purposes of the amt so that he may use his capital losses realized in to reduce his alternative_minimum_taxable_income amti in r rejected p’s amended returns and issued to p a notice_of_federal_tax_lien and notice_of_intent_to_levy after a sec_6330 i r c hearing the appeals_office rejected p’s arguments and p timely petitioned this court for review of r’s lien and levy held p’s sec_83 i r c election required him to recognize as amti the excess of his vested and nonvested stock’s fair_market_value fmv over its exercise price on the date of exercise held further p acquired beneficial_ownership of the nonvested stock when he exercised his isos thus the nonvested shares were transferred to p within the meaning of sec_1 a income_tax regs held further p was not required to return the nonvested stock upon the happening of an event that was certain to occur pursuant to sec_1_83-3 income_tax regs thus the nonvested shares were properly transferred to p within the meaning of sec_1_83-3 income_tax regs held further p is not entitled to a deduction under sec_1341 i r c held further the capital_loss limitations of sec_1211 and sec_1212 i r c apply for purposes of calculating alternative_minimum_taxable_income held further p may not carry back alternative_minimum_tax net operating losses to reduce his amti in don paul badgley duncan c turner and brian g isaacson for petitioner kirk m paxson julie l payne and william c schmidt for respondent opinion haines judge petitioner filed a petition with this court in response to notices of determination concerning collection action s under sec_6320 and or for and years at issue pursuant to sec_6330 petitioner seeks review of respondent’s determinations the remaining issues for decision are whether petitioner’s sec_83 election for was valid this court holds the sec_83 election was valid whether petitioner is entitled to an alternative_minimum_tax amt ordinary_loss pursuant to sec_1341 for stock forfeited under a lapse provision this court holds he is not so entitled whether petitioner may carry back capital losses pursuant to sec_1211 to reduce the amount of his alternative_minimum_taxable_income amti for this court holds he may not whether petitioner may carry back alternative_minimum_tax net operating losses amtnol to reduce the amount of his amti for this court holds he may not unless otherwise indicated all section references are to the internal_revenue_code code as amended all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated amounts are rounded to the nearest dollar background the parties submitted this case fully stipulated pursuant to rule the parties’ stipulations of facts with attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in san francisco california a ariba technologies inc incentive stock_options from date through date petitioner was employed as a sales assistant with ariba technologies inc ariba at an annual salary of dollar_figure grants and exercise of stock_options in addition to his salary on date ariba issued to petitioner option no under its stock_option agreement agreement and stock_option plan plan option no which qualified as an incentive_stock_option iso granted petitioner the option to acquire big_number shares of ariba common_stock on date ariba issued option no to petitioner under its agreement and plan option no which qualified as an iso granted petitioner the option to acquire big_number shares of the stock granted under option no will not be discussed in this opinion when the isos granted under option no were exercised both the stock’s purchase_price and fmv were cents per share as a result no amti gain_or_loss was generated upon the exercise of these shares or their subsequent sale ariba common_stock at dollar_figure per share the option was exercisable any time after the grant_date pursuant to option no petitioner’s right to own the ariba stock was subject_to an employment termination restriction whereby if petitioner’s employment terminated for any reason before petitioner’s rights in the stock fully vested ariba had the right to repurchase all the nonvested stock petitioner’s vesting commencement_date was date upon petitioner’s completion of year of employment his rights to percent of the stock under option no vested and ariba’s right to repurchase those shares lapsed petitioner’s rights in the remaining shares under option no vested on a monthly basis approximately shares per month ending on date as petitioner’s rights in the stock vested the employment restriction no longer applied and ariba’s right to repurchase the stock lapsed in date date date and date ariba’s common_stock was subject_to a 2-for-1 stock split as a result the number of shares granted under option no increased from big_number to big_number on date petitioner exercised option no and purchased all big_number shares of ariba common_stock for dollar_figure38 per share or a total price of dollar_figure the shares had a fmv of dollar_figure per share and a total fmv of dollar_figure at the date of exercise ariba transferred to petitioner share certificates for the big_number shares that had vested by date and deposited the remaining big_number nonvested share certificates into an escrow account as the nonvested shares vested they were transferred to petitioner according to the agreement and plan when petitioner exercised the isos granted under option no he acquired stockholder rights in all shares subject_to the isos including the nonvested shares held in escrow pursuant to the agreement petitioner had the right to receive all regular cash dividends on the nonvested shares held in escrow sec_83 election petitioner timely filed a sec_83 election in date for the big_number exercised shares granted under option no the sec_83 election stated petitioner’s name address and social_security_number a description of the stock with respect to which the election was made the date the stock was transferred to petitioner and the taxable_year in which the election was made the nature of the restriction to which the property was subject the fmv at the time the stock was transferred with respect to which the election was being a sec_83 election must be filed no later than days after the date the property was transferred sec_1_83-2 income_tax regs made the amount_paid for the stock and a confirmation that copies of the election were furnished to ariba sale and repurchase of stock petitioner’s employment with ariba was terminated on date on date ariba gave petitioner notice it was exercising repurchase rights with respect to big_number nonvested shares granted under option no for a total purchase_price of dollar_figure on date petitioner sold to a third party the remaining big_number shares granted under option no all of those shares had vested b income_tax returns and assessment sec_1 original federal_income_tax returns prepared for and petitioner timely filed his form_1040 u s individual_income_tax_return for which was prepared by a certified_public_accountant and accepted by the internal_revenue_service irs the return reported wages of dollar_figure capital_gains of dollar_figure dividend income of dollar_figure itemized_deductions of dollar_figure and taxable_income of dollar_figure the return also reported amti of dollar_figure dollar_figure of which consisted of the gain recognized from the receipt of big_number vested and nonvested shares of ariba stock under option no the return reported a regular_tax of dollar_figure and an amt of dollar_figure for a total_tax liability of dollar_figure after applying a foreign_tax_credit of dollar_figure and withholding and estimated_tax payments of dollar_figure the remaining liability due was dollar_figure petitioner failed to remit the full amount of tax due with his return respondent assessed a tax_liability of dollar_figure irs reduced total_tax by dollar_figure foreign_tax_credit for and mailed petitioner a notice of balance due on date petitioner has not fully paid the balance petitioner filed hi sec_2001 federal_income_tax return on or about date which was also prepared by a certified_public_accountant and accepted by the irs the return reported wages of dollar_figure capital_loss of dollar_figure dividend income of dollar_figure and after itemized_deductions of dollar_figure zero taxable_income the return also reported zero tax and zero amt with an overpayment of dollar_figure the return did not report gain_or_loss from the forfeiture of the big_number nonvested shares granted under option no for regular_tax or amt purposes respondent assessed a tax_liability of zero for on date amended federal_income_tax returns for and on date relying on the advice of brian g isaacson a tax attorney petitioner filed a form 1040x amended u s individual_income_tax_return amending his federal the return was originally sent to the irs on approximately date and returned to petitioner on approximately date because petitioner’s signature was missing income_tax return amended_return together with an attached form_8275 disclosure statement the original return was amended to reflect petitioner’s assertion that the sec_83 election for the nonvested stock granted under option no was invalid petitioner contended no amti was realized the spread between fmv and the exercise price on the date of exercise in from the exercise of the option for nonvested shares the amti reported on the amended_return reflected only the spread between the fmv and exercise price of vested stock on the date of exercise and the remaining shares that vested each subsequent month until the end of the tax_year as a result the amended_return substantially reduced amt by dollar_figure for a total amt of dollar_figure and reported a regular_tax of dollar_figure with a tax owing of dollar_figure after deducting a foreign_tax_credit of dollar_figure and total payments of dollar_figure the amended_return prepared by mr isaacson was not accepted by the irs each return and amended_return mr isaacson prepared included a form_8275 disclosure statement which contained mr isaacson’s tax opinion letter to petitioner to avoid certain penalties form_8275 is used by taxpayers to disclose items or positions that are not otherwise adequately disclosed on a tax_return the form is filed to avoid an accuracy-related_penalty due to disregard of rules or regulations or due to a substantial_understatement_of_income_tax for non-tax-shelter items if the return position has a reasonable basis on date petitioner filed a form 1040x amending hi sec_2001 federal_income_tax return amended_return together with an attached form_8275 the return was prepared by mr isaacson and was initially accepted by the irs it reported the same regular income and itemized_deductions as the original return however unlike the original return the amended_return reflected petitioner’s assertion that the sec_83 election made in was invalid as to the nonvested shares as a result the amended_return reported dollar_figure of amti which was the spread between fmv and the exercise price for the ariba stock granted under option no which vested in petitioner throughout the tax_year after deducting a dollar_figure payment the return reported a total_tax liability of dollar_figure consisting entirely of amt petitioner failed to remit the full amount of tax due with his amended_return respondent assessed a tax_liability of dollar_figure for and sent a notice of balance due on date petitioner has not fully paid the balance other amended returns for and petitioner filed additional form sec_1040x for and based upon mr isaacson’s advice each form 1040x was prepared by mr isaacson and included form_8275 although neither was accepted by the irs the form 1040x explanation of changes to income deductions and credits stated the taxpayer’s original return erroneously reported an amount due based upon an incorrect valuation and or inclusion of stock_options both qualified and unqualified and the incorrect application on the amt net_operating_loss and amt credit a list of the legal grounds supporting the amended return’s valuation of stock_options and or exclusions of such options from income along with the correct application of the amt net_operating_loss and amt credit is attached to this form the application of the attached legal arguments to the taxpayer’s stock_option transactions will result in a change in the amount due for line sec_1 through and through on the front of thi sec_1040x form the exact amount of the refund will be determined pending the final_determination of facts and the release of a technical_advice memo or court decision respondent’s concession respondent concedes if this court finds petitioner’ sec_83 election to be valid and the liability reported on petitioner’s original return to be correct respondent will abate petitioner’ sec_2001 liability which was based upon petitioner’ sec_2001 amended_return and accept petitioner’s original return c collection actions on date respondent mailed petitioner a notice_of_federal_tax_lien filing and your right to a hearing regarding his unpaid taxes petitioner submitted form request for a collection_due_process_hearing to respondent requesting an administrative hearing under sec_6330 petitioner also sought the removal of any liens and a temporary reprieve from collection activity pending the release of a technical_advice_memorandum by the irs regarding the issues surrounding petitioner’s stock acquisitions on date respondent mailed to petitioner a final notice_of_intent_to_levy with respect to petitioner’ sec_2001 tax_liability petitioner’s counsel mr isaacson wrote to respondent and requested an administrative hearing appeals officer lawrence dorr conducted a telephonic hearing with mr isaacson on december and mr dorr declined to consider petitioner’s request for relief and issued notices of determination concerning collection actions for the years at issue on date and date respectively in the determination mr dorr found there was no mechanism in the collection_due_process venue for withholding collection in this circumstance mr dorr did not review the underlying liability for the years at issue petitioner timely filed a petition for lien or levy action with the court on date on date this case was set for trial during the date trial session in seattle washington on date respondent moved for a continuance and remand on date the court retained jurisdiction and remanded this case to respondent’s appeals_office for another administrative hearing to consider petitioner’s underlying tax_liabilities for the years at issue on date this case was reassigned to appeals officer lenora miles on date mr isaacson sent ms miles a written explanation of petitioner’s position on date ms miles held an administrative hearing with mr isaacson during which he argued petitioner’s sec_83 election was invalid even if the sec_83 election were valid petitioner could apportion a lesser value to the nonvested shares to reflect ariba’s repurchase at cost even if the sec_83 election were valid it could be revoked due to mistake of fact amt capital losses are not limited by sec_1211 and amt capital losses can be carried back as an amtnol after considering petitioner’s arguments on date ms miles sent a letter to petitioner setting forth her determination that there was no basis for settlement on date respondent issued a supplemental notice_of_determination concerning collection actions to petitioner regarding the years at issue respondent determined the filing of the notice_of_federal_tax_lien and the proposed levy action with respect to the unpaid assessments for the years at issue were appropriate on date this case was calendared for trial during the date trial session in seattle washington at petitioner abandoned the second and third arguments trial the parties agreed to submit this case fully stipulated under rule a standard of review discussion to determine the correct standard of review in a case instituted under sec_6320 and sec_6330 the court must first decide whether petitioner’s underlying tax_liability is properly at issue 114_tc_604 114_tc_176 the term underlying tax_liability under sec_6330 includes amounts self-assessed under sec_6201 together with penalties and interest sec_6201 122_tc_1 sec_301_6203-1 proced admin regs the amount of the underlying tax_liability may be placed at issue if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 see 118_tc_572 in this case petitioner was not issued a notice_of_deficiency and did not have a prior opportunity to dispute his tax_liabilities for and therefore the proper standard of review for the arguments challenging the underlying tax_liability is de novo sego v commissioner supra pincite b isos generally sec_421 provides if the requirements of sec_422 are met a taxpayer does not recognize income for regular income_tax purposes either upon the granting8 of an iso to him or when the stock is transferred9 to the taxpayer upon exercise of an iso the recognition of income is deferred until the disposition of the stockdollar_figure sec_421 sec 14a 422a-1 q a-1 temporary income_tax regs fed reg date because of the application of sec_421 when petitioner was granted and exercised option no he did not recognize income for regular_tax purposes if sec_421 applies sec_83 does not sec_83 c sec_83 impact on the exercise of isos for amt purposes however sec_421 does not apply to amt sec_56 because it does not apply sec_83 controls the determination at all times from the date of granting the option until months before the date of exercise the option holder must be an employee of the company granting the option sec_422 the date on which a iso is granted is the date on which all corporate action necessary for the grant of the iso is completed sec_1 c income_tax regs for purposes of sec_421 through the term transfer means the transfer of ownership or substantially_all rights of ownership of a share of stock to an individual pursuant to his exercise of a statutory option sec_1 g income_tax regs a disposition of iso stock generally means any sale exchange or gift of or transfer of legal_title to the stock sec_424 of what income the taxpayer recognizes for amti purposes see sec_56 124_tc_165 affd 454_f3d_782 8th cir sec_1_83-7 income_tax regs sec_83 generally requires a taxpayer to recognize as amti the spread between the stock’s fmv and the exercise price when a taxpayer is transferred a share of stock pursuant to the exercise of an iso and its fmv exceeds the exercise price on the date of exercise sec_55 sec_56 sec_83 117_tc_237 affd 65_fedappx_508 5th cir a taxpayer generally will not recognize income for amt purposes under sec_83 if the stock included in an iso is subject_to a substantial_risk_of_forfeiture on the date of exercise sec_83 pursuant to sec_83 when petitioner exercised option no he would recognize as amti dollar_figure the excess of the vested stock’s fmv over its exercise price on the date of the fmv of the vested shares on the date of exercise was dollar_figure big_number vested shares on date of exercise x dollar_figure fmv per share of stock dollar_figure total fmv the vested shares exercise price on the date of exercise was dollar_figure big_number vested shares on date of exercise x dollar_figure38 exercise price per share dollar_figure total exercise price of vested shares the amti recognized from exercising the vested shares was dollar_figure dollar_figure total fmv of the vested shares - dollar_figure total exercise price of the vested shares dollar_figure exercise absent a sec_83 election petitioner would not recognize as amti dollar_figure the same spread for the nonvested shares because those shares were subject_to a substantial_risk_of_forfeiture ie ariba’s right to repurchase the nonvested shares sec_83 allows a taxpayer to elect to include in income in the year of receipt the excess of the value of the stock subject_to a substantial_risk_of_forfeiture determined without regard to any restriction other than a nonlapse_restriction over any amount_paid for the stock although a taxpayer who makes a sec_83 election after exercising isos will not recognize income for regular_tax purposes because sec_421 applies to the transfer the taxpayer will recognize ordinary_income for amt purposes if petitioner’s sec_83 election was validly made petitioner would recognize as amti the fmv of the nonvested shares on the date of exercise was dollar_figure big_number nonvested shares on date of exercise x dollar_figure fmv per share of stock dollar_figure total fmv the vested shares exercise price on the date of exercise was dollar_figure big_number vested shares on date of exercise x dollar_figure38 exercise price per share dollar_figure total exercise price of vested shares the amti recognized from exercising the vested shares was dollar_figure dollar_figure total fmv of the vested shares - dollar_figure total exercise price of the vested shares dollar_figure a nonlapse_restriction is a permanent limitation on the transferability of property sec_1_83-3 and i income_tax regs dollar_figure the excess of the vested and nonvested stock’s fmv over its exercise price on the date of exercisedollar_figure there is no dispute sec_421 applies to the grant and exercise of option no and that no income for regular income_tax purposes was recognized in from the exercise of isos there also is no dispute that petitioner’s sec_83 election complied with the procedural requirements set out in sec_1_83-2 income_tax regsdollar_figure petitioner contends however the sec_83 election was invalid as to the nonvested ariba stock because the nonvested shares were not legally transferred to him which results in his not having to recognize as amti the excess of the fmv of the nonvested stock on the date of exercise over the exercise price until the underlying shares vested ie the substantial_risk_of_forfeiture lapsed dollar_figure total fmv - dollar_figure total exercise price dollar_figure when a sec_83 election is made the taxpayer is betting that the value of the stock will continue to appreciate the purpose of making a sec_83 election is to accelerate recognition of ordinary_income when the stock’s fmv is comparatively low thereby eliminating the chance of having to recognize a larger amount of ordinary_income when the stock is no longer subject_to a substantial_risk_of_forfeiture but the election can backfire if the stock depreciates rather than appreciates over that period or if the stock is forfeited in which event sec_83 bars the deduction of the amount previously recognized as income having gambled and lost petitioner now wants to invalidate his own election petitioner abandoned his argument that he revoked his sec_83 election pursuant to sec_1_83-2 income_tax regs d whether the transfer of nonvested stock pursuant to the sec_83 election was valid sec_83 and the california commercial code petitioner argues he did not receive a beneficial_ownership interest in the nonvested stock granted under option no on the date of exercise because he was not a holder in due course under the california law cal com code sec west accordingly petitioner reasons his sec_83 election was invalid stock is property for purposes of sec_83 103_tc_634 affd without published opinion 89_f3d_856 11th cir sec_1_83-3 income_tax regs property is transferred for purposes of sec_83 when a taxpayer acquires a beneficial_ownership interest in the property disregarding any lapse restrictions facq v commissioner tcmemo_2006_111 sec_1_83-3 income_tax regs a beneficial_owner is one who does not have title to property but has rights in the property which are equivalent to normal incidents_of_ownership sec_1_83-3 income_tax regs see hilen v commissioner tcmemo_2005_226 359_fsupp2d_1129 w d wash 345_fsupp2d_1046 n d cal beneficial_ownership is identified by a taxpayer’s command over property or enjoyment of its economic benefits 74_tc_1513 a sale or transfer occurs when a taxpayer acquires a beneficial_ownership interest in property rather than meeting the technical requirements for a transfer of an instrument under state law see id schnurr v commissioner tcmemo_1989_275 according to the agreement and plan when petitioner exercised the iso granted under option no he acquired stockholder rights in all exercised shares including the nonvested shares held in escrow pursuant to the agreement petitioner also was entitled to receive all regular dividends on the nonvested shares held in escrow because petitioner acquired beneficial_ownership of the nonvested stock held in escrow upon the exercise of the iso granted under option no the nonvested shares were transferred to petitioner within the meaning of sec_1_83-3 income_tax regs an event certain to occur petitioner argues the transfer of the nonvested stock was ineffective pursuant to sec_1_83-3 and income_tax regs because his termination of employment from ariba was certain to occur and upon his termination he was required to surrender the nonvested stock for its option_price instead of fmv sec_1_83-3 and income_tax regs states requirement that property be returned similarly no transfer may have occurred where property is transferred under conditions that require its return upon the happening of an event that is certain to occur such as the termination of employment in such a case whether there is in fact a transfer depends upon all the facts and circumstances factors which indicate that no transfer has occurred are described in paragraph a and of this section relationship to fair_market_value an indication that no transfer has occurred is the extent to which the consideration to be paid the transferee upon surrendering the property does not approach the fair_market_value of the property at the time of surrender emphasis added whether property is transferred under conditions that require its return upon the happening of an event that is certain to occur depends on a facts and circumstances analysisdollar_figure sec_1_83-3 income_tax regs sec_1_83-3 income_tax regs is one factor to consider when determining whether a valid transfer occurred however it is unnecessary to reach the facts and circumstances analysis in cases where a condition certain to occur has not been established although the restriction placed upon petitioner’s nonvested shares is conditioned upon his termination all the stock could the factors considered indicative that no transfer has occurred include the following the extent to which the arrangement is similar to an option sec_1_83-3 income_tax regs the extent to which the consideration to be paid the transferee upon surrender is less than the fmv of the property sec_1_83-3 income_tax regs and the extent to which the transferee does not incur the risk of a beneficial_owner ie the extent to which the transferee does not bear the risk of loss with respect to the investment as well as the opportunity for gain sec_1_83-3 income_tax regs have vested in petitioner before he was terminated all isos were granted to petitioner pursuant to a lapse_restriction which required petitioner to be employed by ariba for year for percent of the shares to vest and another years for the remaining percent to vest once the stock petitioner acquired upon the exercise of option no had vested petitioner was not required to return the shares under any condition because the condition under which petitioner was required to return the stock was not permanent ie it was a lapse_restriction it was not certain that petitioner’s services would be terminated before the stock vested see sec_1_83-3 example and income_tax regsdollar_figure the ariba stock was not transferred on the date of exercise under a condition that was example on date x corporation sells for dollar_figure to s a salesman of x shares of stock in x corporation with a fair_market_value of dollar_figure the stock is nontransferable and subject_to return to the corporation for dollar_figure if s’s sales do not reach a certain level by date disregarding the restriction concerning s’s sales since the restriction is a lapse_restriction s’s interest in the stock is that of a beneficial_owner and therefore a transfer occurs on date in contrast to petitioner and the taxpayer in example the taxpayer described in example sec_1_83-3 income_tax regs exemplifies a situation where the taxpayer’s stock is subject_to a nonlapse_restriction requiring the taxpayer to return the stock upon termination of employment which is always certain to occur and without the option to acquire ownership of the stock before termination thus in example the stock will be returned upon the happening of an event that is certain to occur because termination is certain to occur and the taxpayer will never have the opportunity to keep the shares after termination certain to occur it follows that consideration of sec_1 a income_tax regs is unnecessary because the prerequisite condition was not satisfied accordingly the stock was properly transferred to petitioner pursuant to sec_83 when petitioner exercised option no dollar_figure after petitioner exercised option no on date he made a timely sec_83 election applicable to all the nonvested stock subject_to the employment restriction as a result he recognized amti in to the extent the fmv of the underlying shares of stock on the date of exercise exceeded the option_price see sec_83 e claim of right if the sec_83 election is valid petitioner argues that because he forfeited big_number shares of nonvested ariba stock for its exercise price on date he is entitled to a tax deduction under sec_1341 equal to the amt attributable to the inclusion of amti of dollar_figure a taxpayer qualifies for a deduction under sec_1341 if an item was included in the taxpayer’s gross_income in a petitioner also argues that the transfer of nonvested stock was invalid because it was subject_to the claims of ariba’s creditors petitioner cites the definition of property as his authority sec_1_83-3 income_tax regs there is nothing in the record to support petitioner’s claim that creditors of ariba could reach petitioner’s shares of nonvested stock while in escrow furthermore shares of stock clearly constitute property and the nonvested shares were transferred to petitioner subject_to a lapse provision prior year it appeared that the taxpayer had an unrestricted right to the item in the prior year and the taxpayer is entitled to a deduction in excess of dollar_figure under another section of the code for the loss resulting from the restoration of the item to another in the current tax_year sec_1341 sec_1_1341-1 income_tax regs sec_1_1341-1 income_tax regs continues with the definition income included under a claim of right means an item included in gross_income because it appeared from all the facts available in the year of inclusion that the taxpayer had an unrestricted right to such item and restoration to another means a restoration resulting because it was established after the close of such prior taxable_year or years that the taxpayer did not have an unrestricted right to such item or portion thereof although petitioner may recognize losses on the sale of stock for amt purposes there is no deduction for a loss attributable to a forfeited nonvested share of stock subject_to a sec_83 election pursuant to sec_83 if property to which a sec_83 election is made is subsequently forfeited no deduction shall be allowed in respect of such forfeiture similarly pursuant to sec_1_83-2 income_tax regs if property for which a sec_83 election is in effect is forfeited while substantially nonvested such forfeiture shall be treated as a sale_or_exchange upon which there is realized a loss equal to the excess if any of-- the amount_paid if any for such property over the amount_realized if any upon such forfeiture if such property is a capital_asset in the hands of the taxpayer such loss shall be a capital_loss petitioner is not a securities_dealer and he held his ariba shares strictly as an investor stock is a capital_asset sec_1221 thus petitioner’s nonvested ariba stock was a capital_asset in his hands and any loss realized upon its forfeiture is characterized as a capital_loss see sec_1 a income_tax regs furthermore the phrase amount_paid in sec_1 a income_tax regs refers to the value of any money or property paid for the transfer of property to which sec_83 applies sec_1_83-3 income_tax regs therefore pursuant to sec_1_83-2 and sec_1_83-3 income_tax regs a taxpayer is barred from recognizing as a capital_loss the previous amount included as compensation when nonvested stock subject_to a sec_83 election is subsequently sold for less than its fmv 85_f3d_440 9th cir revg tcmemo_1994_45 petitioner paid ariba dollar_figure in to exercise the option to acquire big_number shares of subsequently forfeited stock and elected to recognize the excess of the fmv over the exercise price on the date of exercise as compensation_for amt purposes ariba paid petitioner dollar_figure to repurchase the big_number shares in causing petitioner to realize an amt capital_loss of dollar_figure however pursuant to sec_83 and sec_1_83-2 income_tax regs petitioner cannot recognize the dollar_figure amt capital_loss because petitioner fails to satisfy the requirement under sec_1341 that the taxpayer is entitled to a deduction under another section of the code for the loss we need not consider whether petitioner satisfies other requirements of sec_1341 eg whether petitioner had an unrestricted right in the nonvested ariba stock in the year he made the sec_83 election f carryback of amt capital losses petitioner argues he may carry back capital losses pursuant to sec_1211 to reduce the amount of his amti for and that he may carry back an amtnol to reduce the amount of his amti for similar arguments by the same counsel have been rejected in 126_tc_205 127_tc_43 and spitz v commissioner tcmemo_2006_168 consistent with these cases the court finds petitioner may not carry back his amt capital losses to reduce his amti in and petitioner may not claim an amtnol carryback to reduce his amti for see merlo v commissioner supra in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered for respondent
